

Exhibit 10.2
STOCK CANCELLATION AGREEMENT


THIS STOCK CANCELLATION AGREEMENT (the “Agreement”) is entered into and is
effective on this 16th  day of June 2009 by and between JB Clothing Corporation,
a Nevada corporation with principal address at 47 Fountainhead Circle,
Henderson, Nevada 89052 (the “Buyer”), Bio-Matrix Scientific Group, Inc., a
Delaware corporation with principal address at 8885 Rehco Road, San Diego,
California 92121   (the “Seller”) and Rick Plote, a stockholder of the Buyer
with principal address at 47 Fountainhead Circle, Henderson, Nevada 89052
(“Stockholder”). As used in this Agreement, the term, “Parties” shall refer to
the Buyer, the Seller, and Stockholder, jointly.


WHEREAS:


A.
The Buyer and the Seller are parties to the certain Stock Purchase Agreement,
dated June 16, 2009 (the “Principal Purchase Agreement”) and the Parties seek to
affect the purposes of the Principal Purchase Agreement.



B.
The Stockholder holds and owns all right, title, and interest to Ten Million
(10,000,000) shares of the common stock of Buyer (the “Shares to be Cancelled)
and Stockholder seeks to arrange for Buyer to cancel the Shares to be Cancelled
at Closing of the Principal Purchase Agreement.



C.
Stockholder acknowledges that he has entered into this Agreement on the basis of
independent legal and financial advice.



D.
The Parties have completed their negotiations and subject to the terms and
conditions set forth herein, hereby enter into this Agreement.



NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


ARTICLE I
DEFINITIONS



 
1.0
Obligations of Stockholder. In consideration of good and valuable consideration
received and accepted by Stockholder, the receipt and sufficiency of which is
fully acknowledged, Stockholder agrees that on or before June 19, 2009,
Stockholder shall deliver to the Escrow Agent (as defined in that certain Escrow
Agreement, dated June 16, 2009) an aggregate of ten million (10,000,000) shares
of the common stock of the Buyer owned and held by him (the “Shares to be
Cancelled”). The Parties agree that all of the Shares to be Cancelled shall, at
the Closing (as defined in the Principal Purchase Agreement) shall be delivered
to the Buyer’s stock transfer agent and cancelled.




 
2.0
Authorization of Transaction. The Stockholder warrants and represents that he
has full power and authority to execute and deliver this Agreement and to
perform his obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of the Stockholder enforceable in accordance with its
terms and conditions. No broker’s fees or commissions are or will be due to any
third party and all of the Shares to be Cancelled are, and will be at Closing,
free from the claims and interests of any third parties.




 
3.0
Expenses. Each party will bear his or its own costs and expenses (including, but
not limited to, legal fees and expenses) incurred in connection with this
Agreement and all transactions contemplated hereby.

 

 

 
 

--------------------------------------------------------------------------------

 




 
4.0
Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement among the parties and supersedes any prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they related in any way to the subject matter hereof.




 
5.0
Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Buyer and the Seller.




 
6.0
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.




 
7.0
Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.




 
8.0
Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic Laws of the State of California as if this Agreement were
fully performed and all obligations recited herein were undertaken solely within
the State of California without giving effect to any choice or conflict of Law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of California. Any dispute or claims made under this Agreement or any
attempt to enforce the terms of this Agreement shall be resolved in the courts
of  California




 
9.0
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Buyer and the
Seller. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.




 
11.0
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




 
12.0
Specific Performance. Each of the parties acknowledges and agrees that the other
parties would be damaged irreparably in the event any of a material breach of
this Agreement. Accordingly, each of the parties agrees that the other parties
shall be entitled to an injunction or injunctions to prevent breaches of the
aforementioned provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.

 

 

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
“Buyer”
         
By: /s/ Rick Plote
 
Name: Rick Plote, President






 
“Buyer”
     
By: /s/ Rick Plote
 
Name: Rick Plote, President
         
“Seller”
     
By: /s/ David Koos
 
David R. Koos, Chairman and CEO






 
“Stockholder”




 
By: /s/ Rick Plote
 
Name: Rick Plote, an individual
















 
3

--------------------------------------------------------------------------------

 
